Title: To Thomas Jefferson from the Board of Trade, with Reply, 12 November 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg]  12 Nov. 1779. In compliance with the requisition of 30 Oct. for the purchase of clothing for the Cherokee Indians, all the articles mentioned in Maj. Martin’s list that were to be had were secured, but for want of money the goods are being held until payment for them can be made. Before the treasury is replenished the goods may be sold. Every effort has been made to secure the goods, but their procurement has been hampered by the restriction of their purchase within the state. If it is proper to purchase the goods in any other state, instructions should be issued to that effect. Without money, it would be prudent to furnish Maj. Martin with a letter of credit if he is appointed to manage the business. Signed by Whiting, Ambler, and Rose. Instructions, in TJ’s hand: “In Council Nov. 13. 1779. It is the sense of the board that these goods be purchased in any state and particularly in South Carolina, and that the board of trade authorize the agent for this Commonwealth in Charlestown to draw bills on their board for payment. The Governour directs accordingly. Th: Jefferson.”
